DETAILED ACTION
Status of the Claims
	Applicant’s amendment filed 27 October 2022 is acknowledged. Claims 1 and 19 have been amended, and claims 1-19 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 October 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claims 1 and 19, the limitations “analyze, in real time,...”, “determine, in real time,…”, “generate, in real time,…”, and “change, in real time,…” are considered new matter because the Applicant does not appear to have support in the written description for requiring these events to occur “in real time.” As claims 2-18 depend either directly or indirectly from claim 1, they are rejected for the same reasoning.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yaji et al. (EP 0101521 A1; hereinafter “Yaji”; listed in the IDS filed 30 July 2019), in view of Umada (JP 59-125248 A) and Kreyenhop (US 4,542,781).
Regarding claim 1, Yaji teaches a flux feeding apparatus (see Fig. 13), the apparatus comprising:
a plurality of silos (hoppers 72a through 72c, see Fig. 13; 22:27-31) each containing a different flux or flux component (see 22:27-33); 
a receiver (transducer 52, see Fig. 13; 21:29-22:12) for receiving two or more process parameters of the casting process (see 21:29-22:12); and 
a controller (operational processing unit 56, see Fig. 13; 21:38-22:12) which is configured to:
analyze, in real time, the one or more process parameters received by the receiver (see 21:29-22:38, 23:6-22, and 23:26-25:13), 
determine, in real time, whether a current flux composition is appropriate for the one or more process parameters (23:6-22); and
if the current flux composition is not appropriate for the received process parameters, change, in real time, the delivery of flux or flux components from the plurality of silos to provide a required flux composition to the mold for the received process parameters (see 21:29-22:38, 23:6-22, and 23:26-25:13).
	Though Yaji is silent to its receiver being able to receive two or more process parameters, and its controller which is configured to analyze the two or more process parameters, one of ordinary skill in the art at the time the invention was filed would consider a transition from analyzing and controlling a single process parameter to two or more parameters to merely be a duplication of parts, and a duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP §2144.04(VI)(B).
Yaji is also silent to a receiver for receiving two or more process parameters wherein the two or more received process parameters are including at least one of a casting speed and a steel grade, and generating an alarm which signals that a change in flux composition is desirable.
	Umada teaches receiving process parameters including the kind of the steel to be cast and the casting speed to calculate a reference frictional force. This reference force is compared to a measured frictional force and Umada teaches minimizing the difference between these two values by adjusting the composition of the mold flux (see abstract). 
	In view of Umada’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Yaji to include a receiver for receiving two or more process parameters wherein the two or more received process parameters are including a casting speed and a steel grade, as taught by Umada, because they are known process parameters to monitor in order to determine if a mold flux composition is appropriate. 
	The combination of Yajj and Umada is silent to generating an alarm, in real time, which signals that a change in flux composition is desirable.
	Kreyenhop teaches it is well known that if a signal exceeds a first predetermined threshold value above the reference or normal signal for approximately two seconds and/or the signal falls below a second predetermined threshold value below the reference or normal signal a warning signal is immediately generated by alarm unit 56 and transmitted (see 4:56-5:10).
	In view of Kreyenhop’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of the combination of Yaji and Umada to include generating, in real time, an alarm which signals that a change is desirable, as taught by Kreyenhop, because it is known to generate, in real time, an alarm when a specific measured value falls out of range of a reference value. Though the combination of Yaji, Umada, and Kreyenhop is silent to specifically teaching this with regard to mold flux composition, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply this teaching to monitor any component, such as the mold flux composition of the combination of Yaji, Umada, and Kreyenhop.
Regarding the functional language (e.g., for delivering flux to a mold during a continuous casting process, for receiving two or more process parameters of the casting process), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities. Furthermore, Applicant is reminded that apparatus claims are not limited by the material worked upon (e.g., a different flux or flux component), as per MPEP §2115.

Regarding claims 2 and 3, the additional process parameters do not further limit the case above in the rejection of claim 1 in which the combination of Yaji, Umada, and Kreyenhop is based only on two process parameters - the casting speed and a steel grade (see rejection for claim 1 above).

Regarding claim 4, the combination of Yaji, Umada, and Kreyenhop teaches wherein the controller is configured to select a plurality of the silos so as to form a mixture of the individual fluxes or flux components (Yaji: see 24:37-25:13).

Regarding claim 5, the combination of Yaji, Umada, and Kreyenhop is silent to wherein the controller selects one of the silos so as to deliver the flux contained therein to the mold. However, as Yaji teaches that it is known to select all the silos to deliver the flux contained therein to the mold when the mixture comes from different silos (Yaji: see 24:37-25:13), it would have been obvious to one of ordinary skill in the art at the time the invention was filed that, for example, if the mixture only needed to have one element added to reach the desired powder mixture, then the single corresponding hopper would be selected to discharge while the other hoppers would not be selected to discharge their respective powders.

Regarding claim 6, the combination of Yaji, Umada, and Kreyenhop teaches a feed head (Yaji: powder supply pipe 66, see Fig. 13; 22:27-33) which is connected or connectable to the plurality of silos (Yaji: hoppers 72a through 72c, see Fig. 13), wherein the controller is configured to supply the feed head with the flux or flux components from one or more of the plurality of silos so as to deliver the required flux composition to the mold (Yaji: see 23:6-22 and 23:26-25:13).

Regarding claim 7, the combination of Yaji, Umada, and Kreyenhop teaches wherein the feed head (Yaji: powder supply pipe 66, see Fig. 13; 22:27-33) is connected to the silos (Yaji: hoppers 72a through 72c, see Fig. 13) via a manifold and one or more valves (Yaji: see Fig. 13 - manifold and powder discharge feeders 74a through 74c) which selectively couple the silos to the feed head (Yaji: see 22:27-33).

Regarding claim 8, the combination of Yaji, Umada, and Kreyenhop is silent to wherein the one or more valves are metering valves. However, it is the Examiner’s position that it would have been within the purview of one of ordinary skill in the art at the time the invention was filed to determine an appropriate type of valve to use. Furthermore, it would have been obvious to use a metering valve in order to easily determine and control the rate of material because dispensed.

Regarding claim 9, the combination of Yaji, Umada, and Kreyenhop teaches wherein one or more mixing devices are provided to mix the flux or flux components prior to or in the feed head (Yaji: aeration gas regulated by valve 80 and supplied through aeration piping 76 so as to facilitate the mixing in the intermediate hopper 76, see Fig. 13; 22:32-38).

Regarding claim 10, the combination of Yaji, Umada, and Kreyenhop teaches an intermediate hopper (Yaji: see Fig. 13 - equated to manifold between powder discharge feeders 74a through 74c and intermediate hopper 76) and a transfer apparatus (Yaji: equated to powder discharge feeders 74a through 74c, see Fig. 13) for transferring mold flux from the silos (Yaji: hoppers 72a through 72c, see Fig. 13) to the intermediate hopper (Yaji: see Fig. 13 - equated to manifold between powder discharge feeders 74a through 74c and intermediate hopper 76), wherein the feed head (Yaji: powder supply pipe 66, see Fig. 13; 22:27-33) is connected to a feed hopper (Yaji: intermediate hopper 76, see Fig. 13; 22:27-33) which is configured to receive flux from the intermediate hopper (Yaji: see Fig. 13 - equated to manifold between powder discharge feeders 74a through 74c and intermediate hopper 76).
Regarding the functional language (e.g., for transferring mold flux from the silos to the intermediate hopper), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.

Regarding claim 15, Applicant is reminded that apparatus claims are not limited by the function they perform (e.g., wherein, if the current flux composition is not appropriate for the received process parameters, the controller generates an alert for an operator), as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.

Regarding claim 16, Applicant is reminded that apparatus claims are not limited by the function they perform (e.g., wherein in response to the alert, the operator instructs the controller to change the delivery of the flux or flux components from the plurality of silos to provide a required flux composition to the mold for the received process parameters), as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.

Regarding claim 17, the combination of Yaji, Umada, and Kreyenhop teaches one or more sensors (Yaji: thin plate type surface heat flux meters 14, see Fig. 13; 21:29-22:38), the one or more sensors being connected to the receiver (Yaji: see 21:29-22:38).
Regarding the functional language (e.g., for determining the process parameters), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities. 

Regarding claim 18, the combination of Yaji, Umada, and Kreyenhop teaches a continuous casting apparatus comprising a flux feeding apparatus as claimed in claim 1 (Yaji: see Fig. 13 and rejection for claim 1 above).

Regarding claim 19, Yaji teaches a method for delivering flux to a mold (mold 10, see Fig. 13; 21:29-32) during a continuous casting process, the method comprising:
receiving one or more process parameters of the casting process at a controller (heat flux values measured by heat flux meters 14 are converted into heat flux signals by the transducer 52 is sent to the operational processing unit 56 (equated to the controller); see 23:26-25:13);
analyzing, in real time, the one or more process parameters using the controller (operational processing unit 56 analyzes the wave crest and amplitude of the waveforms received; see 23:26-25:13), the one or more received process parameters including a heat transfer rate (heat flux meters 14, see Fig. 13; 21:29-22:5);
determining, in real time, whether a current flux composition delivered to the mold from a plurality of silos each containing a different flux or flux component is appropriate for the one or more process parameters (23:6-22); and
if the current flux composition is not appropriate for the received process parameters, changing, in real time, the delivery of the flux or flux components from the plurality of silos so as to provide a required flux composition to the mold for the received process parameters (see 21:29-22:38, 23:6-22, and 23:26-25:13).
Though Yaji is silent to its receiver being able to receive two or more process parameters, and its controller which is configured to analyze, in real time, the two or more process parameters, one of ordinary skill in the art at the time the invention was filed would consider a transition from analyzing and controlling a single process parameter to two or more parameters to merely be a duplication of parts, and a duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP §2144.04(VI)(B).
Yaji silent to wherein the two or more received process parameters are including at least one of a casting speed and a steel grade, and generating, in real time, an alarm which signals that a change in flux composition is desirable.
	Umada teaches receiving process parameters including the kind of the steel to be cast and the casting speed to calculate a reference frictional force. This reference force is compared to a measured frictional force and Umada teaches minimizing the difference between these two values by adjusting the composition of the mold flux (see abstract). 
	In view of Umada’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Yaji to include a receiver for receiving two or more process parameters wherein the two or more received process parameters are including at least one of a casting speed and a steel grade, as taught by Umada, because they are known process parameters to monitor in order to determine if a mold flux composition is appropriate.
The combination of Yaji and Umada is silent to generating, in real time, an alarm which signals that a change in flux composition is desirable.
	Kreyenhop teaches it is well known that if a signal exceeds a first predetermined threshold value above the reference or normal signal for approximately two seconds and/or the signal falls below a second predetermined threshold value below the reference or normal signal a warning signal is immediately generated by alarm unit 56 and transmitted (see 4:56-5:10).
	In view of Kreyenhop’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of the combination of Yaji and Umada to include generating, in real time, an alarm which signals that a change is desirable, as taught by Kreyenhop, because it is known to generate an alarm, in real time, when a specific measured value falls out of range of a reference value. Though the combination of Yaji, Umada, and Kreyenhop is silent to specifically teaching this with regard to mold flux composition, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply this teaching to monitor any component of a process, such as the mold flux composition of the combination of Yaji, Umada, and Kreyenhop.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yaji, Umada, and Kreyenhop as applied to claims 1 and 10 above, and further in view of Orsi (US 2013/0081777; listed in the IDS filed 30 July 2019).
Regarding claim 11, the combination of Yaji, Umada, and Kreyenhop is silent to wherein the transfer apparatus includes a vacuum for transferring flux from the silo to the intermediate hopper, and wherein the controller is further configured to control the operation of the vacuum. 
Orsi teaches a transfer apparatus which includes a vacuum (vacuum 22, see Fig. 1; [0010]) for transferring flux from the silo (bulk source 20, see Fig. 1; [0009]) to the intermediate hopper (intermediate hopper 14, see Fig. 1; [0009]), and wherein the controller (PLC 44, see Fig. 2; [0012]) is further configured to control the operation of the vacuum (see [0012]).
In view of Orsi’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of the combination of Yaji, Umada, and Kreyenhop to include wherein the transfer apparatus includes a vacuum for transferring flux from the silo to the intermediate hopper, and wherein the controller is further configured to control the operation of the vacuum, as taught by Orsi, because it is a known structure for the transfer apparatus to move flux from a silo to an intermediate hopper.

Regarding claim 12, the combination of Yaji, Umada, Kreyenhop, and Orsi teaches wherein the transfer apparatus further comprises a valve (Orsi: flapper 43; see [0010]) which is operable between a first closed position which prevents mold flux from transferring to the intermediate hopper when the vacuum is on (Orsi: see [0010]), and a second open position which allows mold flux to transfer to the intermediate hopper when the vacuum is off (Orsi: see [0010]).

Regarding claim 13, the combination of Yaji, Umada, Kreyenhop, and Orsi teaches wherein the valve is a flapper valve having a counter weight (Orsi: see [0010]).

Regarding claim 14, the combination of Yaji, Umada, and Kreyenhop is silent to the use of a venturi pump to supply the flux to the feed head.
Orsi teaches the use of a venturi pump (venturi pumps 41, see Fig. 1; [0011]) to supply the flux to the feed head (feed heads 46, see Fig. 1; see [0011]).
In view of Orsi’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of the combination of Yaji, Umada, and Kreyenhop to include the use of a venturi pump to supply flux to the feed head, as taught by Orsi, because it is known means to supply the flux to the feed head.


Response to Arguments
Applicant's arguments filed 27 October 2022 have been fully considered but they are not persuasive.
On pages 7-9 of the remarks, Applicant argues, with respect to claims 1 and 19, that the prior art fails to teach claims 1 and 19, and their dependents, as amended. Applicant argues that the applied references fail to disclose real time analysis of “the two or more process parameters received by the receiver, the two or more received process parameters including at least one of a casting speed and a steel grade”; real time determination of “whether a current flux composition is appropriate for the two or more process parameters”; real time generation of “an alarm which signals that a change in flux composition is desirable”; and real time change in “the delivery of flux or flux components from the plurality of silos to provide a required flux composition to the mold for the received process parameters.”
The Examiner finds these arguments unpersuasive because the combination of Yaji, Umada, and Kreyenhop does teach the required features of claims 1 and 19 occurring in real time (see rejection above for claims 1 and 19). The previous Office Action did note that the previously filed claims did not require the analysis or modification to be in real time; however, Applicant appears to have misconstrued this to mean that the prior art itself did not perform the steps as required in real time. This is not true (as discussed above in the rejections for the claims). The Examiner was merely informing the Applicant that the arguments presented were not commensurate with the scope of the previous claim language.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        9 December 2022



/KEVIN P KERNS/Primary Examiner, Art Unit 1735